DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
An RCE was filed on December 9, 2021, re-opening prosecution and requesting that the Amendment filed on November 22, 2021 be entered and considered.
In the Amendment claims 1 and 11-15  were amended and claim 10 was cancelled.
Claims 1-9 and 11-17 are currently pending and under examination, of which claims 1 and 11 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDS with a signed and initialed copy being attached hereto.

Response to Amendment
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the independent claims 1 and 11 have been considered but are moot because the arguments do not apply to the new cited reference being used in the current rejections. Dependent claims 2-9 and 12-17 depend directly, or indirectly, from independent claims 1 and 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 11, 16, and 17 are rejected under 35 U.S.C. 102 as being anticipated by US Patent Publication No. 2017/0323208 A1 to Al-Mohssen et al. (“Al-Mohssen”).
Regarding independent claim 1, Al-Mohssen teaches:
An air conditioning apparatus comprising: Al-Mohssen: Paragraph [0074] (“Turning now to FIG. 4, a block diagram is presented showing an occupancy based energy consumption management system 400 according to the present invention. The occupancy based energy consumption management system 400 may include … air-conditioning units...”)
a driver configured to perform a predetermined function of the air conditioning apparatus; Al-Mohssen: Paragraph [0074] (“…the system devices 401 may include air-conditioning units that are disposed within a building or other facility...”) Al-Mohssen: Paragraph [0075] (“Having noted the above, each of the devices 401 includes a device control 402 that operates to turn the device 401 on, thus consuming a resource, and off, thus not consuming the resource.”) Al-Mohssen: Paragraph [0076] (“A control node 403 according to the present invention is coupled to each of the device controls 402 … that is employed by the control node 403 to turn the device 401 on and off, to sense when the device 401 is turned on and off…”) [The device control or the control node reads on “a driver”. Turning on and off the air conditioner as a system device reads on “perform a predetermined function of the air conditioning apparatus”.]
one or more sensors configured to collect environmental information and person information; Al-Mohssen: Paragraph [0077] (“…local sensors 404 are coupled to each of the control nodes 403 …Examples of local sensors 404 include temperature sensors, flow sensors, light sensors, and other sensor types that may be employed by the control node 403 to determine and model an environment that is local to a particular system device 401. For instance, a temperature sensor 404 may be employed by a control node 403 to sense the temperature local to a particular device 401 disposed as an air-conditioning unit. Another unit may employ local sensors 404 comprising both a temperature and humidity sensor local to a device 401 disposed as an air-conditioning unit.”) Al-Mohssen: Paragraph [0078] (“The global sensors 405 may comprise, … movement sensors, … temperature sensors... The sensors 405 are configured such that their data is employed to globally affect all modeled environments and schedules... the global model of the system environment is an aggregate of all local models associated with each of the devices, where each of the local models are adjusted based upon the data provided by the global sensors 405.”) Al-Mohssen: Paragraph [0083] (“It is important to note that the term “environmental” is intended to connote a modeling environment which includes, but is not limited to, the physical environment and occupancy of the facility as a function of time.”) Al-Mohssen: Paragraph [0096] (“…the global model module 506 adjusts its corresponding local environment entry to take into account sensor data from global sensors (e.g., motion sensors, solar radiation sensors) and occupancy components determined by the occupancy determination system…”) [The aggregated data of the environment and occupancy over time from the global sensors reads on “collect environmental information and person information”.]
a memory configured to store the collected environmental information therein; and Al-Mohssen: FIG. 1 and Paragraph [0041] (“…consumption/temperature data stores 102…”) 
a processor configured to:
obtain schedule information in which an operation state is defined according to multiple time zones, Al-Mohssen: Paragraph [0078] (“The global sensors 405 may comprise, … movement sensors, … temperature sensors... The sensors 405 are configured such that their data is employed to globally affect all modeled environments and schedules... the global model of the system environment is an aggregate of all local models associated with each of the devices, where each of the local models are adjusted based upon the data provided by the global sensors 405.”) Al-Mohssen: Paragraph [0081] (“…the gateway node 420 is coupled by any known means to a network operations center (NOC) 421. The NOC 421 many include an occupancy determination system 422, substantially the same as the occupancy determination system 100 described above with reference to FIGS. 1-3. The NOC 421 may also be optionally coupled to a streaming source 440 for purposes of obtaining real time or near real time energy consumption data, outside temperature data, and optional calendar data for the building at a useful time increment. In one embodiment, the time increment is one hour. In another embodiment, the time increment is 15 minutes. In a further embodiment, the time increment is 5 minutes.”) Al-Mohssen: Paragraph [0083] (“…each of the control nodes 403 develops a local environment model that is determined from corresponding local sensors 404. Each local environment model, as changes to the local environment model occur, is broadcast over the EMN 410 to all other control nodes 403. Each of the control nodes 403 thus maintains a global environmental model of the system 400 which, in one embodiment, comprises an aggregation of all of the local environmental models. Each of the global models is modified to incorporate the each identical global model comprises a plurality of local environmental models, each of which has been modified due to the effect of data provided by the global sensors 105 and the daily occupancy level data. It is important to note that the term “environmental” is intended to connote a modeling environment which includes, but is not limited to, the physical environment and occupancy of the facility as a function of time.”) [The data including temperature and occupancy of the local environment model or the global model reads on “schedule information” including modeled environments and schedules to affect environments over one or more time increments reads on “an operation state is defined according to multiple time zones”.]
obtain a load corresponding to currently collected environmental information and person information, Al-Mohssen: Paragraph [0083] [As described above.] [Each of the global models incorporating the data provided by the global sensors 105, which includes temperature, and by daily occupancy level data determined by the occupancy determination system 422 within the NOC 421 reads on “obtain a load corresponding to currently collected environmental information and person information”.]
when a difference between a load for a current time zone in the schedule information and the load corresponding to the currently collected environmental information and person information is less than a predetermined value, control an operation of the driver based on the schedule information rather than the currently collected environmental information and person information, and Al-Mohssen: Paragraph [0093] (“…if the device is an air conditioning unit and the local sensors comprise a temperature sensor, then the local model module 505 develops, refines, and updates a set of descriptors that [As explained above, the data including local temperature and occupancy of the local model reads on “the scheduled information”.  The result of the comparing the data of the local model and the actual local temperature and occupancy reads on “a difference between a load for a current time zone in the schedule information and the load corresponding to the currently collected environmental information and person information”.  The local model not updated when the error term is not exceeded reads on “is less than a predetermined value” and all devices of the system running based on the local model not updated and staying within the margin of error reads on “control an operation of the driver based on the schedule information rather than the currently collected environmental information and person information”.]
when the difference between the load for the current time zone in the schedule information and the load corresponding to the currently collected environmental information and person information is the predetermined value or more, modify the schedule information based on a repetition of the environmental information and the person information collected during a predetermined period and control the operation of the driver based on the modified schedule information. Al-Mohssen: Paragraph [0093] [As described above.] Al-Mohssen: Paragraph [0093] (“However, consider a stable local environment model that is continually perturbed by events that cannot be accounted for in the model, such as impromptu gatherings of many people. In such a case the error term will be exceeded, thus causing the local model module 505 to indicate over LME 512 that its local environment model is inaccurate. In the case of a system comprising air conditioning units, it may be determined to allow the associated unit to run in fail-safe mode, that is, under control of its local thermostat. Yet, advantageously, because all devices continue to use their replicated copies of global models and global schedules, the devices continue to operate satisfactorily in the presences of disruption and network failure for an extended period of time.”) [When the temperature environment and occupancy of the local model changes where the error term is exceeded reads on “when the difference between the load for the current time zone in the schedule information and the load corresponding to the currently collected environmental information and person information is the predetermined value or more”.  Frequently updating the local model until the error term stays within a margin and the occupancy of a given local area remains consistent reads on “modify the schedule information based on a repetition of the environmental information and the person information collected during a predetermined period”.  All devices of the system running based on the updated local model reads on “control the operation of the driver based on the modified schedule information”.]
Regarding claim 7, this claim incorporates the rejection to claim 1.  Al-Mohssen further teaches: 
The air conditioning apparatus as claimed in claim 1, wherein the environmental information includes at least one of an indoor temperature, an outdoor temperature, a humidity, or an amount of dust. Al-Mohssen: Paragraph [0077] (“…local sensors 404 comprising both a temperature and humidity sensor local to a device 401 disposed as an air-conditioning unit.”)
Regarding independent claim 11, Al-Mohssen teaches:
A control method of an air conditioning apparatus, the control method comprising: Al-Mohssen: Paragraph [0074] (“Turning now to FIG. 4, a block diagram is presented showing an occupancy based energy consumption management system 400 according to the present invention. The occupancy based energy consumption management system 400 may include … air-conditioning units...”)
collecting environmental information and person information; Al-Mohssen: Paragraph [0077] (“…local sensors 404 are coupled to each of the control nodes 403 …Examples of local sensors 404 include temperature sensors, flow sensors, light sensors, and For instance, a temperature sensor 404 may be employed by a control node 403 to sense the temperature local to a particular device 401 disposed as an air-conditioning unit. Another unit may employ local sensors 404 comprising both a temperature and humidity sensor local to a device 401 disposed as an air-conditioning unit.”) Al-Mohssen: Paragraph [0078] (“The global sensors 405 may comprise, … movement sensors, … temperature sensors... The sensors 405 are configured such that their data is employed to globally affect all modeled environments and schedules... the global model of the system environment is an aggregate of all local models associated with each of the devices, where each of the local models are adjusted based upon the data provided by the global sensors 405.”) Al-Mohssen: Paragraph [0083] (“It is important to note that the term “environmental” is intended to connote a modeling environment which includes, but is not limited to, the physical environment and occupancy of the facility as a function of time.”) Al-Mohssen: Paragraph [0096] (“…the global model module 506 adjusts its corresponding local environment entry to take into account sensor data from global sensors (e.g., motion sensors, solar radiation sensors) and occupancy components determined by the occupancy determination system…”) [The aggregated data of the environment and occupancy over time from the global sensors reads on “collecting environmental information and person information”.]
storing the collected environmental information; Al-Mohssen: FIG. 1 and Paragraph [0041] (“…consumption/temperature data stores 102…”) 
obtaining schedule information in which an operation state is defined according to multiple time zones; Al-Mohssen: Paragraph [0078] (“The global sensors 405 may comprise, … movement sensors, … temperature sensors... The sensors 405 are configured such that their data affect all modeled environments and schedules... the global model of the system environment is an aggregate of all local models associated with each of the devices, where each of the local models are adjusted based upon the data provided by the global sensors 405.”) Al-Mohssen: Paragraph [0081] (“…the gateway node 420 is coupled by any known means to a network operations center (NOC) 421. The NOC 421 many include an occupancy determination system 422, substantially the same as the occupancy determination system 100 described above with reference to FIGS. 1-3. The NOC 421 may also be optionally coupled to a streaming source 440 for purposes of obtaining real time or near real time energy consumption data, outside temperature data, and optional calendar data for the building at a useful time increment. In one embodiment, the time increment is one hour. In another embodiment, the time increment is 15 minutes. In a further embodiment, the time increment is 5 minutes.”) Al-Mohssen: Paragraph [0083] (“…each of the control nodes 403 develops a local environment model that is determined from corresponding local sensors 404. Each local environment model, as changes to the local environment model occur, is broadcast over the EMN 410 to all other control nodes 403. Each of the control nodes 403 thus maintains a global environmental model of the system 400 which, in one embodiment, comprises an aggregation of all of the local environmental models. Each of the global models is modified to incorporate the effect of data provided by the global sensors 105 and by daily occupancy level data determined by the occupancy determination system 422 within the NOC 421. Thus, each identical global model comprises a plurality of local environmental models, each of which has been modified due to the effect of data provided by the global sensors 105 and the daily occupancy level data. It is important to note that the term “environmental” is intended to connote a modeling environment which includes, but is not limited to, the physical environment and occupancy of the facility as a function of time.”) [The data including temperature and occupancy of the local environment model or the global model reads on “schedule information” including modeled environments and schedules to affect environments over one or more time increments reads on “an operation state is defined according to multiple time zones”.]
obtaining a load corresponding to currently collected environmental information and person information; Al-Mohssen: Paragraph [0083] [As described above.] [Each of the global models incorporating the data provided by the global sensors 105, which includes temperature, and by daily occupancy level data determined by the occupancy determination system 422 within the NOC 421 reads on “obtain a load corresponding to currently collected environmental information and person information”.]
when a difference between a load for a current time zone in the schedule information and the load corresponding to the currently collected environmental information and person information is less than a predetermined value, performing a function of the air conditioning apparatus based on the schedule information rather than the currently collected environmental information and person information; and Al-Mohssen: Paragraph [0093] (“…if the device is an air conditioning unit and the local sensors comprise a temperature sensor, then the local model module 505 develops, refines, and updates a set of descriptors that describe a local temperature environment as a relative time function of the data provided via SYNC 509, and furthermore as a function of when the device is scheduled to run and the parameters associated with the scheduled run, which are received from the local schedule module 508 via RTFB 517. This set of descriptors is provided to the global model module 506 via LME 512. However, it is noted that these descriptors are updated and provided to LME 512 only when one or more of the descriptors change to the extent that an error term within the local model [As explained above, the data including local temperature and occupancy of the local model reads on “the scheduled information”.  The result of the comparing the data of the local model and the actual local temperature and occupancy reads on “a difference between a load for a current time zone in the schedule information and the load corresponding to the currently collected environmental information and person information”.  The local model not updated when the error term is not exceeded reads on “is less than a predetermined value” and all devices of the system (including air conditioning) running based on the local model not updated and staying within the margin of error reads on “performing a function of the air conditioning apparatus based on the schedule information rather than the currently collected environmental information and person information”.]
when the difference between the load for the current time zone in the schedule information and the load corresponding to the currently collected environmental information and person information is the predetermined value or more, modifying the schedule information based on a repetition of the environmental information and the person information collected during a predetermined period and performing the function of the air conditioning apparatus based on the modified schedule information. Al-Mohssen: Paragraph [0093] [As described above.] Al-Mohssen: Paragraph [0093] (“However, consider a stable local environment model that is continually perturbed by events that cannot be accounted for in the model, such as impromptu gatherings of many people. In such a case the error term will be exceeded, thus causing the local model module 505 to indicate over LME 512 that its local environment model is inaccurate. In the case of a system comprising air conditioning units, it may be determined to allow the associated unit to run in fail-safe mode, that is, under control of its local thermostat. Yet, advantageously, because all devices continue to use their replicated copies of global models and global schedules, the devices continue to operate satisfactorily in the presences of disruption and network failure for an extended period of time.”) [When the temperature environment and occupancy of the local model changes where the error term is exceeded reads on “when the difference between the load for the current time zone in the schedule information and the load corresponding to the currently collected environmental information and person information is the predetermined value or more”.  Frequently updating the local model until the error term stays within a margin and the occupancy of a given local area remains consistent reads on “modifying the schedule information based on a repetition of the environmental information and the person information collected during a predetermined period”.  All devices of the system, including the air conditioner, running based on the updated local model reads on “performing the function of the air conditioning apparatus based on the modified schedule information”.]
Regarding claim 16, this claim incorporates the rejection to claim 1.  Al-Mohssen further teaches: 
The air conditioning apparatus as claimed in claim 1, wherein the person information includes at least one of: a number of persons in an air conditioning target or an activity state of one or more persons in the air conditioning target. Al-Mohssen: Paragraph [0053] (“…the amount of energy the exemplary facility consumes is a function of the number of living beings disposed therein at a given time increment.” Which reads on “a number of persons in an air conditioning target”.) 
Regarding claim 17, this claim recites a method that is implementing the functions of claim 16 with substantially the same limitations.  Therefore, the rejection applied to claim 16 above also applies to claim 17.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5, 6, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable in view of Al-Mohssen in view of US Patent Publication No. 2016/0146497 A1 to Chapman et al. ("Chapman") and US Patent Publication No. 2019/0257542 A1 to Matsuoka et al. (“Matsuoka”).
Regarding claim 2, this claim incorporates the rejection to claim 1.  Al-Mohssen does not expressly teach the features of claim 2.  However, Chapman is directed to maintaining an attribute of a building.  Chapman teaches: 
The air conditioning apparatus as claimed in claim 1, wherein the processor is configured to modify the schedule information by classifying the collected environmental information stored in the memory according to a respective time zone, and ... Chapman: Paragraph [0010] (“Embodiments of the present disclosure can proactively generate a building attribute conditioning schedule that accounts for an effect of a weather condition on an attribute on a building. The embodiments of the present disclosure can generate and/or execute the building attribute conditioning schedule to maintain the attribute within a comfort range (e.g., a predetermined attribute range associated with a determination of comfort with regard to the attribute such as a range of temperatures determined to be comfortable for human beings working in an environment).”) Chapman: Paragraph [0024] (“The weather forecast can include weather conditions for the location that the building is located in...a time period including coming minutes, hours, days, and/or weeks.”)  Chapman: Paragraph [0039] (“The conditioning schedule can include an attribute conditioning program to maintain the building attribute within a comfort range relative to a set point of the attribute during a time (e.g., occupancy) period.”) Chapman: Paragraph [0043] (“The control system 102 can generate the building conditioning schedule periodically. For example, the building conditioning schedule can be generated hourly, daily, when the weather forecast is updated, when a weather alert or warning is generated by a weather forecasting service, when the thermal response model is updated, etc.”) [The attribute conditioning based on weather, temperature setpoint, and comfortable temperature ranges in the schedule reads on “classifying the collected environmental information”.]
Al-Mohssen and Chapman before them, for the processor of Al-Mohssen to modify the schedule information by classifying the collected environmental information stored in the memory according to a respective time zone because the references are in the same field of endeavor as the claimed invention and they are focused on optimizing a schedule for an air conditioner.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would proactively generate a building attribute conditioning schedule that accounts for an effect of a weather condition on an attribute on a building. The embodiments of the present disclosure can generate and/or execute the building attribute conditioning schedule to maintain the attribute within a comfort range (e.g., a predetermined attribute range associated with a determination of comfort with regard to the attribute such as a range of temperatures determined to be comfortable for human beings working in an environment). Chapman Paragraphs [0009]-[0010]
Al-Mohssen and Chapman do not expressly teach “compare the classified environmental information for each time zone with an operation state for the each time zone in the schedule information”.  However, Matsuoka is directed to optimizing a schedule of setpoint temperatures used in the control of an HVAC system. Matsuoka teaches:
... compare the classified environmental information for each time zone with an operation state for the each time zone in the schedule information. Matsuoka: Claim 6 (“...the incremental change corresponds to less energy usage by the HVAC system during one of the periodic time intervals of the succession of periodic time intervals as compared to a previous one of the periodic time intervals.”) Matsuoka: Paragraph [0109] (“...temperature setpoints [The temperature setpoints in the schedule used as the target indoor temperature read as “the classified environmental information” and at periodic time intervals read on “for each time zone”. The energy saving at each periodic time intervals reads on “an operation state for the each time zone”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Al-Mohssen, Chapman, and Matzuoka before them, to compare the classified environmental information for each time zone with an operation state for the each time zone in the schedule information as taught in Matzuoka because both references are in the same field of endeavor as the claimed invention and they are both focused on optimizing a schedule for an air conditioner.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because, similar to Al-Mohssen, Chapman, Matzuoka is directed to optimize energy consumption by controlling the HVAC in a context of schedule optimization. Such optimized schedules may then be implemented by the energy management system so as to efficiently reduce and/or redistribute both individual energy consumption and energy consumption in the aggregate. See Paragraph [0033] of Matzuoka
Regarding claim 3, this claim incorporates the rejection to claim 2.  Chapman further teaches: 
The air conditioning apparatus as claimed in claim 2, wherein the processor is configured to calculate a load for the each time zone based on the classified environmental information for the each time zone and Chapman: Paragraph [0032] (“The control system 102 can generate a thermal response model of the building and/or its attributes by incorporating the response of the building and/or its attributes to a plurality of weather conditions. For example, the control system 102 can generate a thermal response model of the building by incorporating the behavior of the internal temperature of the building during a number of weather conditions and/or during implementation of a number of conditioning measures (e.g., heating, cooling, ventilating, dehumidifying, etc.) within the building during the weather conditions.”) Chapman: Paragraph [0033] (“The model can utilize differential equations to model the response of building attributes where the coefficients of the response take into account measurements received from the attribute sensor 104 and measurements of weather conditions (e.g., from weather condition sensors, from a contemporaneous weather forecast, etc.). The attribute sensor 104 and measurements of weather conditions can be incorporated into the coefficients and mathematically processed to produce a descriptive aspect of the model.”) Chapman: Paragraph [0035] (“Weather conditions can be diverse over an occupancy period and the control system 102 can predict attribute behavior for an appropriate time scale (e.g., minutes, hours, days, weeks, etc.) corresponding to a weather forecast and/or a predicted time scale of a weather event included in the weather forecast.”) [The model utilizing differential equations to model the response of the building attributes for an appropriate time scale corresponding to a weather forecast based on minutes, hours, days, weeks, etc. reads on “calculate a load for the each time zone based on the classified environmental information for the each time zone”.]
modify the operation state for each time zone in the schedule information based on the calculated load for the each time zone. Chapman: Paragraph [0032], [0033], and [0035] [As described above.] Chapman: Paragraph [0035] (“The control system 102 can, therefore, predict the behavior of the attribute during occupancy periods so that it can condition the building appropriately to maintain comfort conditions. Weather conditions can be diverse over an occupancy period and the control system 102 can predict attribute behavior for an appropriate time scale (e.g., minutes, hours, days, weeks, etc.) corresponding to a weather forecast and/or a predicted time scale of a weather event included in the weather forecast.”) Chapman: Paragraph [0038] (“… the control system 102 can receive as an input from a user an indication of an occupancy period for a commercial building of 7:00 AM-5:30 PM and a set point temperature of 70° F. for the building during the occupancy period. The control system 102 can also generate or receive a comfort range of temperatures. The comfort range of temperatures can define a targeted range of measurements of the temperature attribute relative to the set point that represent.”) [The modification of the condition of the building to maintain the comfort condition using the differential equations to model the response of the building attributes based on the occupancy between 7:00 am-5:30 pm reads on “modify the operation state for each time zone in the schedule information based on the calculated load for the each time zone”.]
The motivation to combine Al-Mohssen and Chapman as provided in claim 2 is incorporated herein.
Regarding claim 4, this claim incorporates the rejection of claim 3.  Chapman further teaches: 
The air conditioning apparatus as claimed in claim 3, wherein the processor is configured to predict the operation state for the each time zone based on the classified environmental information for the each time zone using a predetermined learning model. Chapman: Paragraph [0032] (“For example, the control system 102 can generate a thermal response model of the building by incorporating the behavior of the internal temperature of the building during a number of weather conditions and/or during implementation of a number of conditioning measures (e.g., heating, cooling, ventilating, dehumidifying, etc.) within the building during the weather conditions.”) Chapman: Paragraph [0034] (“The attribute sensor 104 can generate a measurement of the current internal temperature of the building at 70° F. The model can predict a temperature loss based on historical temperature loss under similar or identical weather conditions. Therefore, the control system 102 can predict that the internal temperature of the building will decrease without conditioning to an equilibrium between heat losses to outside air, and heat gains from solar radiation and internal thermal capacities, etc.”) Chapman: Paragraph [0035] (“Predicting the behavior of the building attribute can include predicting the behavior of the attribute over a period of time... The control system 102 can also modify its predictions based on updated measurements from the attribute sensor 104 and/or updated weather forecasts and/or weather conditions being added to the thermal response model. For example, when the weather forecast is retrieved and/or updated daily, the prediction of a behavior of an attribute can also be updated daily to reflect changes in the weather forecast.”)
The motivation to combine Al-Mohssen and Chapman as provided in claim 2 is incorporated herein.
Regarding claim 5, this claim incorporates the rejection of claim 3.  Chapman further teaches: 
The air conditioning apparatus as claimed in claim 3, wherein the processor is configured to modify the operation state for the each time zone in the schedule information by determining an operation mode of the air conditioning apparatus and an output intensity in the operation mode for the each time zone based on the calculated load for the each time zone. Chapman: Paragraph [0032], [0033], and [0035] [As described in claim 3.] Chapman: Paragraph [0044] (“...the control system 102 can execute the schedule to maintain the temperature of the building within the predetermined targeted temperature comfort range relative to the set point during an occupancy period of the building based on the predicted behavior of the temperature to a weather condition included in the weather forecast. As described in the example, the control system 102 can adjust (e.g., heat) the internal building temperature to below the set point and/or below the predetermined comfort range for the start of an occupancy period sufficient to allow the weather condition to bring the temperature to the set point and/or prevent the weather condition from causing the temperature to exceed the comfort range during the occupancy period requiring the consumption of more energy to cool the building.”) Chapman: Paragraph [0046] (“For example, the control system 102 can generate the conditioning schedule responsive to receiving an attribute sensor measurement 104 and/or a weather forecast with an updated weather condition. Alternatively the control system 102 can generate the attribute conditioning schedule upon generating the prediction of the behavior of the attribute based on the weather forecast.”) Chapman: Paragraph [0054] (“The building attribute manager in the example illustrated in FIG. 2 is causing the heating of the internal air of the building resulting in the example method temperature 224 reaching a point just below the bottom bound of the comfort range 234 during the beginning of the occupancy period. Thereafter, the example method temperature 224 is gradually raised into the comfort range 234. Weather conditions continue to Chapman: FIG. 2 [Illustrates temperature versus periods of time during the day (minutes, hours, days, and/or weeks (see paragraph [0024])] [The control system adjusting the internal building temperature below the predetermined targeted temperature comfort range of the schedule reads on “modify the operation state ... in the schedule information”.  The heating reads on “an operation mode”. The causing of the heating of the internal air building reaching a point just below the bottom bound of the comfort range and gradually raising into the comfort range over period of time reads on “an output intensity in the operation mode for the each time zone”.  The model utilizing differential equations to model the response of the building attributes based on minutes, hours, days, weeks, etc. reads on “calculated load for the each time zone”.]
The motivation to combine Al-Mohssen and Chapman as provided in claim 2 is incorporated herein.
Regarding claim 6, this claim incorporates the rejection of claim 3.  Chapman further teaches: 
The air conditioning apparatus as claimed in claim 3, wherein the processor is configured to modify the operation state for the each time zone in the schedule information based on the calculated load for the each time zone and spatial information of an air conditioning target. Chapman: Paragraph [0032], [0033], and [0035] [As described in claim 3.] Chapman: Claim 16 (“...a forecasting system configured to receive a weather forecast; and a building monitoring system configured to: monitor an internal temperature of a building; predict how the internal temperature of the building will respond to a weather condition included in a weather forecast; and generate a building conditioning schedule to maintain the internal Chapman: Paragraph [0044] (“...the control system 102 can execute the schedule to maintain the temperature of the building within the predetermined targeted temperature comfort range relative to the set point during an occupancy period of the building based on the predicted behavior of the temperature to a weather condition included in the weather forecast. As described in the example, the control system 102 can adjust (e.g., heat) the internal building temperature to below the set point and/or below the predetermined comfort range for the start of an occupancy period sufficient to allow the weather condition to bring the temperature to the set point and/or prevent the weather condition from causing the temperature to exceed the comfort range during the occupancy period requiring the consumption of more energy to cool the building.”) [The conditioning schedule to maintain the temperature of the building within the predetermined targeted temperature comfort range relative to the set point during the occupancy period (which consists of multiple minutes and hours as shown in FIG. 2) reads on “modify the operation state for the each time zone in the schedule information”. The model utilizing differential equations to model the response of the building attributes based on minutes, hours, days, weeks, etc. reads on “the calculated load for the each time zone”.  The internal space of the building that is being conditioned by adjusting the internal temperature to maintain a comfort range reads on “and spatial information of an air conditioning target”.]
The motivation to combine Al-Mohssen and Chapman
Claims 12-15 recite a method that is implementing the functions of claims 2-5 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 2-5 above also apply to claims 12-15.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable in view of Al-Mohssen in view of Matsuoka.
Regarding claim 8, this claim incorporates the rejection to claim 1.  Al-Mohssen does not expressly teach that the memory is “configured to store a plurality of schedule information for each day of a week, and the processor is configured to control the driver based on a daily schedule information corresponding to a current day of the week among the plurality of schedule information”.  However, Matsuoka is directed to optimizing a schedule of setpoint temperatures used in the control of an HVAC system. Matsuoka teaches:
The air conditioning apparatus as claimed in claim 1, wherein 
the memory is configured to store a plurality of schedule information for each day of a week, and Matsuoka: Paragraph [0123] (“...the original schedule of setpoint temperatures for each day or week in the optimization... In some cases, such parameters may be pre-stored in the thermostat 202...”) the processor is configured to control the driver based on a daily schedule information corresponding to a current day of the week among the plurality of schedule information. Matsuoka: Paragraph [0039] (“The utility provider computing system 120 may perform one or more of the operations described herein, and may include a variety of computer processors,...”) Matsuoka: Paragraph [0147] (“For example, FIG. 12B illustrates an adjusted schedule 910 that includes an adjusted indoor temperature control trajectory 912 for the first day of the week. FIG. 12C illustrates an adjusted schedule 920 that includes an adjusted 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Al-Mohssen and Matzuoka before them, to store a plurality of schedule information for each day of the week in the memory of Al-Mohssen and control the driver based on a daily schedule information corresponding to a current day of the week among the plurality of schedule information as taught in Matzuoka because both references are in the same field of endeavor as the claimed invention and they are both focused on optimizing a schedule for an HVAC system.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because, similar to Al-Mohssen, Matzuoka is directed to optimize energy consumption by controlling the HVAC in a context of schedule optimization. Such optimized schedules may then be implemented by the energy management system so as to efficiently reduce and/or redistribute both individual energy consumption and energy consumption in the aggregate. See Paragraph [0033] of Matzuoka.
Regarding claim 9, this claim incorporates the rejection to claim 1.  Al-Mohssen does not expressly teach that the memory is “configured to store a plurality of initial schedule information, and the processor is configured to control the operation of the driver based on an initial schedule information selected by a user among the plurality of initial schedule information”.  However, Matsuoka is directed to optimizing a schedule of setpoint temperatures used in the control of an HVAC system. Matsuoka teaches:
The air conditioning apparatus as claimed in claim 1, wherein 
the memory is configured to store a plurality of initial schedule information, and Matsuoka: Paragraph [0123] (“...the original schedule of setpoint temperatures for each day or week in the optimization... In some cases, such parameters may be pre-stored in the thermostat 202...”)
the processor is configured to control the operation of the driver based on an initial schedule information selected by a user among the plurality of initial schedule information. Matsuoka: Paragraph [0004] (“For example, a user may select a schedule of temperatures (i.e., temperature setpoints) that the user desires the HVAC system to control the indoor temperature to be. Such a schedule of temperature setpoints may define temperatures at which the HVAC system controls the indoor temperature of the structure when the user is home, away, sleeping, or awake.”) [Each of the schedule of temperature setpoints for home, away, sleeping, or awake reads on “among the plurality of initial schedule information”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Al-Mohssen and Matzuoka before them, to store a plurality of schedule information for each day of the week in the memory of Al-Mohssen and to control the operation of the driver based on an initial schedule information selected by a user among the plurality of initial schedule information as taught in Matzuoka because both references are in the same field of endeavor as the claimed invention and they are both focused on optimizing a schedule for an HVAC system.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because, similar to Al-Mohssen, Matzuoka is directed to optimize energy consumption by controlling the HVAC in a context of schedule optimization. Such optimized schedules may then be implemented by the energy management system so as to efficiently See Paragraph [0033] of Matzuoka.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo et al. (US Patent Publication No. 2018/0142914 A1) (“Seo”) is directed to a method for predicting the time of arrival of a preset indoor temperature based on information regarding environment factors, including a ventilation factor, and controlling the activation time of the air conditioning device such that the present temperature is reached at the target point of time according to the predicted time. In addition, the method provides a method for predicting the target point of time in view of the point of time at which the user will need the air conditioning device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALICIA M. CHOI/Patent Examiner, Art Unit 2117